                          Case 2:20-cv-01032-JCM-BNW Document 8
                                                              6 Filed 06/26/20
                                                                      06/24/20 Page 1 of 2



                    1     GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                    2     Nevada Bar No. 9563
                          AMANDA J. BROOKHYSER, ESQ.
                    3     Nevada Bar No. 11526
                          3145 St. Rose Parkway, Suite 230
                    4     Henderson, Nevada 89052
                          Tel: (702) 850-0202
                    5     Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                    6     Email: abrookhyser@garggolden.com
                    7     Counsel for Plaintiff
                    8                                UNITED STATES DISTRICT COURT
                    9                                        DISTRICT OF NEVADA
                  10

                  11      JEFFREY DENNIS, an individual,                      2:20-CV-01032-JCM-BNW
                  12                                    Plaintiff,            STIPULATION TO EXTEND TIME
                  13      vs.
                  14      MISSION SUPPORT AND TEST
                          SERVICES, LLC; TODD KUHNWALD,
                  15      P.A., an individual,
                  16                                    Defendants.
                  17
                          COMES NOW, Plaintiff JEFFREY DENNIS, by and through his counsel of record GARG
                  18
                          GOLDEN LAW FIRM, and Defendants MISSION SUPPORT AND TEST SERVICES, LLC, and
                  19
                          TODD KUHNWALD, P.A., by and through their counsel of record WILSON ELSER
                  20
                          MOSKOWITZ EDELMAN & DICKER LLP, and hereby stipulate to extend the time for Plaintiff
                  21
                          to file an Opposition to Defendants’ Motion to Dismiss (Dkt. No. 5) and extend the time for
                  22
                          Defendants to file an Opposition to Plaintiff’s Motion to Remand (Dkt. No. 4). Good cause exists
                  23
                          for these extensions, as the parties attempted to work out some of the issues prior to briefing, but
                  24
                          could not.
                  25

                  26

                  27

                  28
                                                                        1 of 2
 Garg Golden Law Firm
3145 Saint Rose Parkway
       Suite #230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:20-cv-01032-JCM-BNW Document 8
                                                              6 Filed 06/26/20
                                                                      06/24/20 Page 2 of 2



                    1           The Oppositions will now be due on July 10, 2020.

                    2

                    3           Dated this 24th day of June, 2020.       Dated this 24th day of June, 2020.
                           WILSON ELSER MOSKOWITZ EDELMAN               GARG GOLDEN LAW FIRM
                    4      & DICKER LLP
                    5                                                   By /s/ Amanda J. Brookhyser
                           By: /s/ Sheri Thome, Esq. ___________          AMANDA J. BROOKHYSER, ESQ.
                    6      SHERI THOME, ESQ.                              Nevada Bar No. 11526
                           Nevada Bar No. 8657                            3145 St. Rose Parkway, Suite 230
                    7      6689 Las Vegas Blvd. South, Suite 200          Henderson, Nevada 89052
                           Las Vegas, Nevada 89119                        (702) 850-0202
                    8      Counsel for Defendants                         Counsel for Plaintiff
                    9
                  10            IT IS SO ORDERED
                  11            DATED this
                                      June___
                                           26,day of June, 2020
                                               2020.
                  12

                  13                                                      ____________________________________
                                                                          DISTRICT
                                                                         UNITED      COURT
                                                                                 STATES      JUDGEJUDGE
                                                                                          DISTRICT
                  14

                  15
                          Respectfully Submitted By:
                  16      GARG GOLDEN LAW FIRM

                  17
                          /s/ Amanda J. Brookhyser_________
                  18      ANTHONY B. GOLDEN, ESQ.
                          Nevada Bar No. 9563
                  19      AMANDA J. BROOKHYSER, ESQ.
                          Nevada Bar No. 11526
                  20      3145 St. Rose Parkway, Suite 230
                          Henderson, Nevada 89052
                  21      Tel: (702) 850-0202
                          Fax: (702) 850-0204
                  22      Email: agolden@garggolden.com
                          Email: abrookhyser@garggolden.com
                  23
                          Counsel for Plaintiff
                  24

                  25

                  26

                  27

                  28
                                                                    2 of 2
 Garg Golden Law Firm
3145 Saint Rose Parkway
       Suite #230
Henderson, Nevada 89052
    (702) 850-0202
